UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4099


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO RASHAAD DOVINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00279-FL-1)


Submitted:   May 30, 2014                       Decided:   June 5, 2014


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


M. Gordon Widenhouse, Jr., RUDOLF, WIDENHOUSE & FIALKO, Chapel
Hill, North Carolina, for Appellant.   Thomas G. Walker, United
States   Attorney,  Jennifer P.   May-Parker,  Yvonne  Watford-
McKinney, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio Rashaad Dovine was convicted following a jury

trial of one count of conspiracy to interfere with commerce by

robbery, 18 U.S.C. § 1951 (2012) (Count One); five counts of

Hobbs    Act    robbery,       18   U.S.C.      §§ 2,     1951    (2012)   (Counts       Two,

Four, Seven, Ten, and Twelve); one count of attempted Hobbs Act

robbery, (Count Fourteen); six counts of use of a firearm during

a   crime   of       violence,      18   U.S.C.      §§   2,    924(c)   (2012)    (Counts

Three, Five, Eight, Eleven, Thirteen, and Fifteen); and three

counts of possession of a firearm by a felon, 18 U.S.C. § 922(g)

(2012)    (Counts       Six,    Nine,     and       Sixteen).      The   district    court

sentenced Dovine to 168 months’ imprisonment on the conspiracy,

robbery, and attempted robbery convictions, to run concurrently

with each other; 120 months’ imprisonment on the possession of a

firearm by a felon convictions, to run concurrently with the

other substantive offenses; a mandatory consecutive eighty-four

months’ imprisonment on Count Three; and mandatory consecutive

300 months’ imprisonment on each of the remaining five § 924(c)

convictions, resulting in a cumulative sentence of 1754 months’

imprisonment.           On   appeal,      Dovine       contends    that    his    sentence

violates       the    Eighth     Amendment’s         protection    against       cruel    and

unusual     punishment          and      is     procedurally       and     substantively

unreasonable.         We affirm.



                                                2
              Dovine first argues that his 1754-month sentence is

grossly disproportionate to his crimes, considering the nature

of the conduct, his age and background, and the sentences of his

coconspirators.        We review de novo challenges to sentences on

Eighth Amendment grounds.         United States v. Cobler, __ F.3d __,

2014 WL 1395695, at *2 (4th Cir. Apr. 11, 2014).                     We “first must

determine that a ‘threshold comparison’ of the gravity of the

offense and the severity of the sentence ‘leads to an inference

of gross disproportionality.’”             Id. (quoting Graham v. Florida,

560    U.S.    48,    59-60   (2010)).         If     Dovine       establishes     this

inference, we “then compare the defendant’s sentence with the

sentences received by other offenders in the same jurisdiction

and    with   the    sentences   imposed      for     the   same    crime    in   other

jurisdictions.”       Graham, 560 U.S. at 60.

              Congress mandates a minimum seven-year sentence for an

initial conviction under 18 U.S.C. § 924(c)(1)(A)(ii), and a

mandatory minimum sentence of twenty-five years for a second or

subsequent § 924(c) conviction.                18 U.S.C. § 924(c)(1)(C)(i).

Sentences imposed under § 924(c) cannot “run concurrently with

any other term of imprisonment imposed on the person, including

any term of imprisonment imposed for the crime of violence or

drug    trafficking     crime    during       which       the   firearm     was   used,

carried,      or   possessed.”    18   U.S.C.         §   924(c)(1)(D)(ii).         The

district court appropriately imposed a seven-year sentence for

                                          3
Dovine’s      first    conviction    (Count       Three)    and    five        consecutive

twenty-five-year terms of imprisonment on Counts Five, Eight,

Eleven, Thirteen, and Fifteen.                 The district court also imposed

concurrent         within-Guidelines       sentences        for        the     substantive

offenses.

              We     conclude    that    Dovine       fails       to     establish          the

threshold          inference      that         his     sentence              is      grossly

disproportionate under the Eighth Amendment.                      “Severe, mandatory

penalties      may    be   cruel,    but    they      are   not        unusual       in     the

constitutional        sense,    having     been      employed     in     various          forms

throughout our Nation's history.”                    Harmelin v. Michigan, 501

U.S.   957,    994–95      (1991).      Indeed,      this   court        has       held    that

stacked mandatory sentences under § 924(c) do not contravene the

Constitution.         See, e.g., United States v. Khan, 461 F.3d 477,

495    (4th   Cir.    2006)     (lengthy    mandatory       sentences             imposed    on

defendants by “count-stacking” provisions of 18 U.S.C. § 924(c)

did not constitute cruel and unusual punishment).

              Moreover, a comparison of Dovine’s combined sentence

to the gravity of the offense fails to support his argument.

Together with his coconspirators, Dovine robbed five separate

establishments and attempted to rob a sixth during a three-week

spree.     The conspirators, armed with knives and firearms, used

violence against three victims and held employees and customers

at gunpoint to obtain money.               Thus, although harsh, we conclude

                                           4
that        Dovine’s         1754-month           sentence       is      not         grossly

disproportionate to the offenses and therefore does not violate

the Eighth Amendment.

              Dovine also argues that his sentence is procedurally

and substantively unreasonable.                     We review criminal sentences

for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                          In so doing, we

“must       first    ensure      that   the        district     court     committed       no

significant         procedural    error,”       such     as   improperly      calculating

the advisory Sentencing Guidelines range, failing to consider

the    18    U.S.C.     §    3553(a)    factors,         or   failing    to    adequately

explain the chosen sentence.              Id.

              Dovine challenges the district court’s explanation of

its sentence.           In sentencing a defendant, the district court

must consider the statutory factors and “make an individualized

assessment based on the facts presented.”                      Id. at 50.          While the

“individualized         assessment      need       not   be   elaborate       or    lengthy,

. . . it must provide a rationale tailored to the particular

case    at    hand     and    adequate      to      permit     meaningful          appellate

review.”       United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009) (internal quotation marks omitted).                         While sparse, the

district       court’s       explanation          indicated     that     it    considered

Dovine’s background and mental health in addition to the offense

conduct, which was the focus of its explanation.                              We conclude

                                              5
that     the    district          court’s        explanation         was     sufficient       to

facilitate our review, and therefore, we perceive no procedural

error.

               We     assess       a    sentence’s         substantive       reasonableness

under    the    totality         of     the     circumstances.           United    States      v.

Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                We presume

on   appeal         that    a    sentence        within      the   Guidelines       range      is

reasonable.          United States v. Strieper, 666 F.3d 288, 295 (4th

Cir. 2012).

               Dovine       has        failed       to    rebut    the      presumption        of

reasonableness         attached         to    his     sentences,     which     were      at   the

bottom of the Guidelines ranges for the conspiracy, robberies,

and attempted robbery.                 The district court found that the crime

spree     was        very        serious,        noting       that       Dovine     and       his

coconspirators brandished firearms and knives to demand money

and used violence against patrons and employees.                              Moreover, the

great majority of Dovine’s sentence was statutorily required and

is therefore per se reasonable.                          United States v. Farrior, 535

F.3d 210, 224 (4th Cir. 2008).                      We thus conclude that Dovine has

not rebutted the presumption of reasonableness that attaches to

his within-Guidelines sentence.

               Accordingly, we affirm the district court’s judgment.

We   dispense        with       oral    argument         because   the     facts   and    legal



                                                  6
contentions are adequately presented in the material before this

court and argument will not aid in the decisional process.



                                                         AFFIRMED




                                7